Petitioners, P. T. Jones and Zora Jones, with one Walter Jones, were joint makers of a promissory note of $300.00, payable to John Jones, one of the respondents. John Jones instituted an action and obtained judgment against the petitioners before Luke Boyles, a justice of Barbour County, the other respondent, for balance due upon the note. Petitioners pray that respondents may be prohibited from enforcing the judgment, on the main ground that the justice exceeded his power in rendering the judgment, due to the fact that only two of the three joint makers of the note sued upon were made defendants.
The return of the justice, as well as that of John Jones, alleges that it was made to appear at the trial that Walter Jones was a resident of Taylor County and that prior thereto, John Jones had taken judgment on the note against Walter Jones in an action before a justice in Taylor County; and that the petitioners were residents of Barbour County. These allegations are not controverted. While it is the general rule that all the makers of a joint note should be made parties to an action on the note, yet that rule must be applied with reason. It does not require the joinder of one who is without the jurisdiction of the court, as was Walter Jones in this case. 8 C. J., p. 850, sec. 1110, and authorities cited under note 90.
The petition also alleges that there was no evidence before the justice establishing the amount of the judgment. As this allegation does not relate to the jurisdiction of the justice, it does not support the writ. Moreover, it was denied by the returns.
The writ will accordingly be denied.
Writ denied. *Page 368